Citation Nr: 9915003	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-05 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome (CTS) of the right upper extremity, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome (CTS) of the left upper extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased, compensable, evaluation for 
degenerative joint disease of the cervical spine.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a liver disorder, 
to include hepatitis C.

6.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967, and from November 1990 to October 1992.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran's representative has 
contended that the veteran submitted a claim for service 
connection for an undiagnosed illness related to his Persian 
Gulf service.  It is contended that his complaints of 
multiple joint and muscle pain and fatigue, and gastric 
complaints are attributable to an undiagnosed illness.  The 
Board agrees that such a claim was entered in June 1994, but 
it has not yet been fully developed for appellate review.  
The matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral CTS is currently manifested by 
EMG findings of mild CTS and subjective complaints of pain 
and weakness of the hands and wrists.

3.  New and material evidence has been presented to reopen 
the veteran's claim for service connection for a liver 
disorder and hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 30 
percent, for carpal tunnel syndrome of the right hand are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.124a Diagnostic Code 8516 (1998).

2.  The criteria for an increased evaluation, in excess of 10 
percent, for carpal tunnel syndrome of the left hand are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.124a Diagnostic Code 8516 (1998).

3.  New and material evidence has been received since the 
last denial of service connection for a liver disorder, and 
that claim is reopened.  38 U.S.C.A. § 5108 (West 1991 and 
Supp. 1998); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for bilateral 
carpal tunnel syndrome (CTS), currently evaluated as 30 
percent disabling on the right, and 10 percent disabling on 
the left.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the bilateral CTS disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his bilateral CTS disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for bilateral CTS was granted via a rating 
decision of June 1993.  An evaluation of 30 percent was 
assigned on the right and 10 percent for the left.

A review of the veteran's service medical records shows the 
him complaining of swollen tingling hands for the past two 
days on February 20, 1991.  He has since attributed his CTS 
disorder to an accident in which a tent collapsed on him, 
however, service medical records indicate that this incident 
occurred on February 26, 1991.  

Service medical records show a diagnosis of mild CTS, with 
subjective complaints of pain which could not be accounted 
for by objective findings.  The report of a VA peripheral 
nerves examination, conducted in December 1992, shows the 
veteran complaining of pain, swelling, tingling, of both 
hands since February 1991.  He reported that he had trouble 
holding things, and often dropped items, especially with the 
right hand.  The diagnosis was probable CTS, this was 
verified by EMG testing which showed CTS, worse on the right.

Further EMG studies, done in February 1994, showed mild 
sensory slowing in the finger-wrist segment of the right 
median nerve, prolonged terminal latency and F-wave of the 
right median nerve.  There were normal NCV findings of the 
bilateral ulnar and left median nerves, and proximal segments 
of the right median nerve.  The conclusion was findings 
indicative of mild, right, distal, median neuropathy as seen 
in CTS.

The report of a VA peripheral nerves examination, conducted 
in August 1996, shows the veteran giving a history of 
developing CTS in service.  He complained of difficulty 
driving because of his inability to grasp the steering wheel.  
He reported that he cannot write or tie his shoes properly, 
and that he cannot cut grass because he cannot stand the 
vibration of the lawn mower.  He reported constant tingling 
and numbness.  He also reported that he suffers from 
diabetes.

Physical examination showed slight puffiness of the right 
hand, a little bit swollen and edematous.  He also had 
slightly swollen fingers on the left hand.  Reflexes were not 
elicited at the biceps, triceps, and brachial radialis 
muscles, tendons.  The strength in the proximal arm was 5/5 
bilaterally.  Distal on the hand showed 4/5 bilaterally.  He 
reported pain on squeezing his fingers.  There was no atrophy 
of the thenar muscles of the hands noted.  Phalens sign was 
positive in both hands.  Tinel's sign was absent in both 
forearms.  Light touch is normal on both sides.  The 
impression was CTS worse on the right.  EMG tests were 
recommended, however, they do not appear to have been carried 
out in conjunction with this examination.

The Board notes the veteran's testimony at his personal 
hearing, conducted in May 1997.  He stated that he is in 
constant pain, that his hands turn red, that he has 
difficulty holding things, and that he has daily swelling.  
He reported that he used a TENS unit for relief of pain, but 
that no surgery was planned for his disorder.

The reports of VA outpatient treatment clinic reports, dated 
in June 1998, show the veteran with a grip strength of 18 on 
the right and 13 on the left.  Pinch strength was as follows:  
Lateral pinch Right 6, Left 5; Tip to Tip Right 1, Left 3; 
Jaw Chuck Right 1, Left 2.  Pain was noted in wrist flexion 
and extension, and finger flexion and extension.  Pain was 
noted in gripping and grasping objects and slight finger 
movements.  Mobility was intact.

The veteran's representative has contended that the veteran 
was incorrectly evaluated under Diagnostic Code 8516 for an 
ulnar nerve disability.  The Board agrees with this assertion 
as the report of the February 1994 EMG examination showed 
mild sensory slowing in the finger-wrist segment of the right 
median nerve, prolonged terminal latency and F-wave of the 
right median nerve, but normal NCV findings of the bilateral 
ulnar nerves.  Service medical records also showed median, 
not ulnar nerve involvement.  Therefore the correct rating 
should be under Diagnostic Code 8515 for incomplete paralysis 
of the median nerve.  

The veteran's representative contends that the medical 
evidence shows involvement of the whole lower radicular 
group.  The Board concludes that, although physical 
examination has shown weakness which might suggest this, the 
most recent EMG examinations have not confirmed the 
involvement of any but the median nerve.  The Board notes 
that during active service the veteran's complaints of pain 
and weakness were noted to be out of proportion to any 
objective findings.  Findings at that time were mild CTS of 
the bilateral upper extremities.  Objective evidence has 
continued to show mild CTS.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves (1998).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1998).

38 C.F.R. § 4.124a Diagnostic Code 8515 provides for a 10 
percent rating for mild incomplete paralysis of the median 
nerve.  An evaluation of 20 percent is assigned for moderate 
incomplete paralysis of the minor, and 30 percent for the 
major hand.  A severe condition calls for a 50 percent for 
major and a 40 percent for the minor hand.

The Board concludes that the EMG evidence is the most 
convincing regarding the level of disability.  This evidence 
has not shown a condition described as moderate on any of the 
three examinations; inservice examination, November 1992, and 
February 1994 VA examinations.  The Board considers this 
evidence more convincing that the veteran's subjective 
complaints of pain and weakness.  Active duty studies showed 
mild CTS involving the median nerve, studies in November 1992 
merely note CTS, bilateral, right worse than left; and in 
February 1994 findings again were described as mild, and 
noted CTS only on the right.  The most reliable objective 
evidence in the claims folder shows only a mild disability.  
The criteria for increased evaluations for CTS have not been 
met.


2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a liver disorder, 
to include hepatitis C.

The veteran contends, in essence, that new and material 
evidence has been presented to reopen his claim for service 
connection for a liver disorder.  Service connection for a 
liver disorder was denied by a rating decision of June 1993.

Evidence submitted subsequent to the June 1993 denial 
includes the opinion of Dr. Craig N. Bash, Associate Director 
of Medical Services for the Paralyzed Veterans of America.  
In a statement, dated in March 1999, Dr. Nash stated that, 
after a review of the claims folder, that the veteran had 
abnormal enzyme liver enzyme levels during service, and that 
this indicated inservice liver damage.  He also opined that 
the veteran's diabetes was a result of this liver damage.

The Board concludes that new and material evidence has been 
presented and the claim is reopened.


ORDER

Entitlement to an increased evaluation, in excess of 30 
percent, for CTS of the right upper extremity is denied.
Entitlement to an increased evaluation, in excess of 10 
percent, for CTS of the left upper extremity is denied.
New and material evidence has been presented to reopen the 
claim for service connection for a liver disorder to include 
hepatitis C.


REMAND

With regard to the veteran's claim for an increased 
evaluation for arthritis of the cervical spine, the Board 
notes that the most recent VA examination regarding this 
disability occurred in November 1992.  The report of that 
examination showed painful rotation with associated 
stiffness.  X-ray examination in May 1997 showed degenerative 
joint disease.  Service medical records showed degenerative 
disc disease.  There is also some evidence of rheumatoid 
arthritis, which is not service connected.

The Board finds that a review of the record, an examination, 
and an opinion would be helpful to determine the current 
level of the veteran's cervical spine disability.  An opinion 
regarding what proportion of this disability is due to 
service connected degenerative joint disease, and what 
proportion may be due to rheumatoid arthritis would be 
helpful; if such a distinction can be made.

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that the veteran has contended that he 
was in the vicinity of SCUD missile explosions, and has on 
one occasion given a history of being in a tent which was 
very close to another tent which was hit by such a missile.  
The claim has not yet been developed with regard to research 
by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  The Board finds that information 
regarding the whereabouts of the veteran's unit on specific 
dates, and information regarding its proximity to SCUD 
missile impacts would be helpful.  

The Board further notes that VA examinations and treatment 
records, which have rendered diagnoses of PTSD, were 
conducted without a full review of the record.  The record 
reveals that the veteran had VA hospitalizations for 
alcoholism in 1986, 1987, and 1989.  Only a hospital report 
from the 1987 hospitalization is contained within the claims 
folder.  This indicated symptomatology similar to that 
claimed by the veteran after his return from Saudi Arabia.

The Board finds that a full review of treatment records 
regarding the veteran's substance abuse, and possible 
associated mental health treatment would be necessary prior 
to rendering an accurate diagnosis.  The Board concludes that 
the veteran's record regarding these matters should be 
obtained.  It should be reviewed, and the veteran should be 
examined by a board of three psychiatrist who have not 
formerly examined the veteran.

With regard to the veteran's claim for service connection for 
diabetes mellitus, the Board notes the above referenced 
statement by Dr. Bash, to the effect that he believes the 
veteran had elevated glucose levels while on active duty, and 
within one year following discharge.  There was, however, no 
diagnosis of diabetes mellitus entered during this period.  
The Board finds that a review of the evidence by a specialist 
would be helpful.  The Board seeks an opinion regarding the 
likelihood that these slightly elevated readings were the 
onset of diabetes or merely inconsistent readings.

The Board has determined that new and material evidence has 
been received with regard to the veteran's claim of 
entitlement to service connection for a liver disorder, and 
that his claim has accordingly been reopened.  It is now 
incumbent upon the RO to review the entire evidentiary 
record, in accordance with regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further requests that a complete review of the 
evidence be undertaken by a specialist in this area.  Special 
note should be taken of the veteran's history of heroin use 
from 1976 to 1980, as provided in medical history by the 
veteran.  The Board seeks an opinion regarding the likely 
origin of the veteran's claimed liver disorder, be it from 
chronic alcoholism, hepatitis, or some other cause.  This 
expert should be asked to render an opinion in concert with 
the examiner reviewing the claim with regard to service 
connection for diabetes mellitus.  Dr. Bash's statement shows 
an opinion that the veteran's diabetes was caused by liver 
damage and hepatitis C.  The Board specifically seeks a 
second opinion regarding this theory, as well as an opinion 
regarding the likely origin of the veteran's liver disorder.

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should be scheduled for 
an examination regarding his cervical 
spine disability.  The examiner should be 
asked to provide an opinion regarding the 
veteran's current level of disability, 
taking into account his complaints of 
pain on motion.  He should also be asked 
to review the record, and if possible, to 
differentiate between the level of 
disability attributable to the veteran's 
service connected disability and that 
attributable to his rheumatoid arthritis.

2.  The RO should obtain all VA records 
regarding mental health treatment and 
substance abuse treatment from September 
1983, when the veteran returned to 
Alabama from Detroit, Michigan, to 
November 1990 when he was activated for 
Operation Desert Shield.  The request for 
records should include all VA treatment 
facilities in Alabama.

3.  The RO should request information 
regarding the veteran's unit's activities 
during its deployment to Southwest Asia.  
Of particular interest are the dates that 
the unit was located in the Dhahran area, 
and whether any SCUD missiles impacted 
within close proximity to the unit's 
staging area.

4.  Upon completion of the previous two 
items the veteran should be examined by a 
board of three psychiatrists who have not 
previously examined him.  These examiners 
should be asked to review the veteran's 
records, to include his preservice 
substance abuse treatment records.  

5.  The examiners should be asked to 
provide an opinion regarding the 
veteran's claimed PTSD.  They should be 
asked to ascertain if the veteran 
currently has PTSD, and what particular 
stressful events this disorder is related 
to.

6.  The examiners should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed PTSD is 
(1) definitely related to his claimed 
inservice stressors (2) more likely than 
not related to his inservice stressors 
(3) as likely as not related to his 
inservice stressors (4) more likely than 
not unrelated to his inservice stressors 
(5) definitely unrelated to his inservice 
stressors.

7.  The veteran's claims folder should be 
reviewed by the appropriate medical 
experts regarding his claims for service 
connection for diabetes mellitus and a 
liver disorder to include hepatitis.  The 
should be asked to provide an opinion 
regarding the origins of the veteran's 
diabetes mellitus and hepatitis.  The 
Board seeks an opinion as to the likely 
onset date of the diabetes mellitus and 
requests an opinion regarding its 
etiology.  The examiner should be asked 
to review Dr. Bash's statement in the 
claims folder prior to entering his 
opinion.

8.  Regarding the veteran's claim for 
service connection for a liver disorder 
and hepatitis, the examiner should render 
an opinion regarding the etiology of the 
disorder.  The Board specifically 
requests an opinion regarding whether or 
not the veteran's disorder is more likely 
related to his preservice chronic alcohol 
and heroin abuse, or to his brief period 
of active service.  

9.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed liver 
disorder and hepatitis C are (1) 
definitely related to his military 
service (2) more likely than not related 
to his military service (3) as likely as 
not related to his military service (4) 
more likely than not unrelated to his 
military service (5) definitely unrelated 
to his military service.

Upon completion of the above described items the RO should 
review the veteran's claims.  If the determinations remain 
adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

